Filed 4/13/21 In re Ariana B. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


In re ARIANA B. et al.,                                    B307774
Persons Coming Under the                                   (Los Angeles County
Juvenile Court Law.                                        Super. Ct. No.
                                                           20CCJP01560)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and
         Respondent,

         v.

ADRIAN B.,

         Defendant and
         Appellant.
       APPEAL from orders of the Superior Court of Los Angeles
County, Rashida A. Adams, Judge. Affirmed.
       Daniel G. Rooney, under appointment by the Court of
Appeal, for Defendant and Appellant.
       Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jacklyn K. Louie, Principal
Deputy County Counsel, for Plaintiff and Respondent.
                   ____________________________
       Adrian B. (father) was arrested on March 8, 2020 after a
two-month investigation by the Los Angeles Sheriff’s Department
(LASD) revealed he was selling drugs, both out of his home and
at a local bar. When they arrested father, deputies found drugs
and a large sum of money on him and found more drugs,
paraphernalia to package the drugs for sale, and a loaded firearm
in the garage adjoining (but not accessible from inside) the
family’s home. Because four minor children lived in the home,
deputies referred the family to the Los Angeles Department of
Children and Family Services (DCFS), which eventually filed a
petition in the juvenile court alleging that father’s drug business
placed the children at a substantial risk of serious physical harm
and that the children’s mother, Daniela C., had failed to protect
them.
       At a hearing on September 8, 2020, the juvenile court
concluded based on father’s drug business that the children1 were
persons described by Welfare and Institutions Code section 300,




      1 As explained below, the two youngest children were
father’s. The two oldest children were mother’s by another
father, who did not participate in these proceedings at any stage.




                                 2
subdivision (b).2 Father filed a notice of appeal (mother did not),
and argues here that the evidence is insufficient to support the
juvenile court’s jurisdiction and disposition orders. Father
argues that the evidence below demonstrates no risk of harm to
the children from his actions, either in the past or existing at the
time of the jurisdiction and disposition hearing. He further
argues that DCFS demonstrated no nexus between his actions
and any risk of harm to the children.
      We disagree with father’s arguments and will affirm the
juvenile court’s orders.

                         BACKGROUND
       On March 8, 2020, LASD deputies arrested father and
served warrants to search him, his vehicle, and his residence.
LASD surveillance revealed that since January 2020 father had
been selling drugs out of the home he shared with mother, the
couple’s two children, Ariana B. (then three years old) and Adrian
B., Jr. (then 20 months old), and mother’s two other children
from another father, Izabelle R. (then 11 years old) and Lilianna
R. (then seven years old).3
       LASD deputies arrested and searched father at the Tropic
Lounge in Hawaiian Gardens. According to their report, deputies
“recovered a plastic bag containing cocaine from [father’s] pants


      Statutory references are to the Welfare and Institutions
      2

Code unless otherwise noted.
      3 Izabelle and Lilianna’s father is Jorge R. Mother has full
legal and physical custody of Izabelle and Lilianna. Jorge R. is
allowed no contact with mother, Izabelle, or Lilianna under the
terms of a restraining order issued to mother. Jorge R. has never
been a party to these proceedings.




                                 3
pocket.” Deputies then went to the family home. There they
asked father what narcotics he had in the home; father replied, “I
have coke and meth.” Asked where the drugs were, father
replied, “All the dope I have is in a tan backpack on the shelf in
the laundry room.”
       The home’s garage and laundry room were not accessible
from inside the home, but rather were accessible by a large
garage door and a smaller metal security screen door outside the
home, both of which required a key to enter. Father had the only
key, which deputies used to access the garage. Deputies
retrieved the backpack from the laundry room and found in the
bag three-quarters of a pound of methamphetamine, half an
ounce of cocaine, several pills believed to contain fentanyl, a
digital scale, empty plastic baggies commonly used to package
narcotics, and a loaded (with nine live rounds) Smith & Wesson
9mm handgun with an obliterated serial number. During the
booking process, deputies found $836.00 in father’s wallet.
       Father was charged with four felony counts: possession of
a controlled substance for sale (Health & Saf. Code, § 11378);
possession of a designated controlled substance for sale (Health &
Saf. Code, § 11351); possession of a controlled substance while
armed (Health & Saf. Code, § 11370.1, subd. (a)); and possession
of a firearm by a felon (Pen. Code, § 29800, subd. (a)(1)).
       Deputies contacted DCFS. DCFS initiated an investigation
the same evening father was arrested.
       DCFS interviewed mother, Lilianna, and Izabelle at the
family home on the evening of March 8, 2020. Mother told DCFS
that she was not aware of drugs or firearms in the family home.
She denied using drugs or alcohol, and told DCFS that she was
willing to drug test. The older two children, Lilianna and




                                4
Izabelle, reported that they were allowed to go inside the garage
and were never told to stay out of the garage. Lilianna told
DCFS that the children’s scooters were stored in the garage, and
that they regularly went into the garage to retrieve them. The
two younger children (Ariana and Adrian) could not give
meaningful statements to DCFS.
       On March 12, 2020, four days after father was arrested,
DCFS met with father at the facility where he was being held.
According to DCFS’s report of the interview, “father denied that
there were any drugs or weapons in his home. The father stated
that the drugs and weapon [found in the home] did not belong to
him. The father stated that the garage is not connected to [the]
home and others have access to [the] garage.” Asked “if the
garage was locked,” father replied, “yes but people can break into
the garage.”
       At a later interview, mother told DCFS that she was not
aware that either the drugs or the gun that deputies found were
in the home. Mother said that she had never seen the backpack
deputies found in the home’s laundry room. Mother told DCFS
that she was not aware whether father had been involved in drug
sales. But since moving into the home in January 2020, mother
said she “saw people going in and out of the garage,” and that
father “had people over on the weekends.” Mother explained that
father had set up the garage as a “man cave” where father and
his friends “hung out . . . and sometimes they would drink.”
Mother explained that she did not associate with father and his
friends while they were on the property, but rather she “would
stay inside with the kids.” Mother was aware that father had
been involved in a gang, but father told her “he was not involved
in that life anymore.”




                                5
       On March 20, 2020, DCFS filed a petition under section
300, subdivision (b), alleging one count. The petition’s count b-1
alleged: Father “created a detrimental and endangering home
environment for the children in that . . . father possessed a half
pound of methamphetamine, half pound of cocaine, and a loaded
firearm in the children’s home, within access to the children. On
03/08/20 [father] was arrested for possession of drugs and a
loaded firearm. The mother failed to protect the children by
allowing [father] to reside in the home and have unlimited access
to the children. Such a detrimental[ ] and endangering home
environment established for the children by the [father] and
failure to protect by the mother endangers the children’s physical
health and safety, creates a detrimental home environment, and
places the children at risk of serious physical harm, damage,
danger, and failure to protect.”
       The juvenile court held a detention hearing on March 20,
2020. The court concluded that a prima facie case existed that
Ariana and Adrian were persons described by section 300 and
that reasonable efforts had been provided to prevent removal.4
The juvenile court detained Ariana and Adrian from father and
released them to mother. The court ordered DCFS to provide
family maintenance services to mother and reunification services
to father. Father was granted monitored visitation.

      4 The reporter’s transcript reflects that based on Jorge R.’s
absence from the proceedings, the juvenile court made no
findings regarding Lilianna or Izabelle and on DCFS’s
recommendation allowed them to remain released with mother.
At the jurisdiction and disposition hearing, father requested
presumptive parent status for Lilianna and Izabelle. The court
denied father’s request, and father has not challenged that order
here.




                                 6
       The juvenile court initially set hearings for jurisdiction and
disposition of DCFS’s petition for May 20, 2020. Accommodating
for scheduling issues created by COVID-19, the juvenile court
continued that hearing and then eventually held it remotely on
September 8, 2020.
       In anticipation of the jurisdiction and disposition hearing,
father told DCFS that he had enrolled in an online parenting
class and in a drug and alcohol program, but DCFS was unable to
confirm father’s enrollment or participation. DCFS visited the
family’s home monthly and observed no safety concerns and
observed no signs of father’s presence in the home. Mother
denied any in-person contact between father and the family.
Mother did, however, tell DCFS that she “want[s] to work on” her
relationship with father; that she “know[s] he feels bad for all of
this,” and that it would “take [her] some time to trust him with
the kids and who he brings around the house and the kids.”
Ultimately, mother told DCFS that she does not believe father
“would want to put us through this again.”
       After his March 12, 2020 interview, father declined to
answer any questions about the facts alleged in DCFS’s petition.
Father “stated he has been advised by his criminal court attorney
not to speak to DCFS about the current petition by telephone,”
and although father indicated he was willing to speak to DCFS in
person, COVID-19 social distancing guidelines prevented DCFS
from conducting an in-person interview. Shortly before the
September 8, 2020 hearing, DCFS reported to the court that
father was out of jail on bail pending further proceedings in his
case.
       After hearing from the parties at the September 8, 2020
hearing, the juvenile court amended the petition to remove the




                                  7
words “half pound of” before the word “cocaine” in the single
count (b-1), and sustained the petition as amended.
       In ruling, the trial court stated: “What is not in
question . . . was that there was both methamphetamine, cocaine,
and a loaded firearm in the home’s garage. . . . [¶] . . . The court
notes that the evidence as to the . . . father is not in significant
question. The court finds the denials of the . . . father to be not
credible. [¶] The evidence before the court indicates not only
that there was ongoing drug sale activity going on out of the
garage, which was a place where the oldest children were
sometimes present, had access to obtain things from the garage,
at least some times, but also that there were illicit substances
found on the father’s person when he was arrested by the police.”
This evidence, the juvenile court concluded, “indicates that the
drug activity was not limited simply to the garage, as the father
was carrying drugs to another location. [¶] The presence of this
kind of illicit activity, the danger of which is also illustrated by
the loaded weapon which was found with the drugs in the garage,
indicates a highly dangerous, volatile activity going on operated
by the father near the children in the garage for their home and
including the father having drugs on his person. [¶] So the
father carrying illicit substances in his clothing when he has
regular access to the children is certainly conduct which places
them at substantial risk of harm, of suffering serious physical
harm.”
       The juvenile court concluded that Ariana and Adrian were
persons described by section 300, subdivision (b). The court
removed the children from father. The court also sustained the
petition as to mother, but placed the children in the custody of
DCFS and released them to mother. The court ordered family




                                 8
maintenance services, and ordered monitored visitation for
father.
      Father filed a timely notice of appeal.5

                            DISCUSSION
       “A child may come within the jurisdiction of the juvenile
court under subdivision (b) of section 300 if the ‘child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of his or her parent . . . to adequately supervise or
protect the child.’ (§ 300, subd. (b)(1).) In order to sustain a
petition under section 300, a significant risk to the child must
exist ‘ “at the time of the jurisdiction hearing.” ’ [Citations.]
DCFS ‘has the burden of showing specifically how the minor[ ]
ha[s] been or will be harmed.’ [Citation.] Evidence of past
conduct may be probative of current conditions, and may assist
DCFS in meeting this burden. [Citations.] However, DCFS must
establish a nexus between the parent’s past conduct and the
current risk of harm.” (In re J.N. (Apr. 2, 2021, B308879) ___
Cal.App.5th ___ [pp. 7-8].)
       “We review the trial court’s findings for substantial
evidence. [Citation.] We do not reweigh the evidence, evaluate
the credibility of witnesses, or resolve evidentiary conflicts.
[Citation.] The judgment will be upheld if it is supported by
substantial evidence, even though substantial evidence to the
contrary also exists and the trial court might have reached a
different result had it believed other evidence. [Citation.] [¶]
Substantial evidence must be of ponderable legal significance. It

      5Again, mother has filed no notice of appeal, and no issues
have been raised implicating Lilianna or Izabelle.




                                 9
is not synonymous with ‘any’ evidence. [Citation.] The evidence
must be reasonable in nature, credible, and of solid value.
[Citation.] The appellant has the burden of showing there is no
evidence of a sufficiently substantial nature to support the
finding or order.” (In re Dakota H. (2005) 132 Cal.App.4th 212,
228.)
       Father contends that the evidence before the juvenile court
is insufficient to demonstrate either the existence of any risk to
the children or any nexus between father’s conduct and that risk.
Father acknowledges that the record demonstrates that he was
“selling drugs out of his garage and at his favorite local bar where
he was arrested with drugs on his person.” Nevertheless, he
argues, DCFS did not demonstrate that the children had ever
suffered any injury or harm as a result of him selling drugs out of
the family home before the children were detained. We disagree
with father’s contentions.
       In its reports to the juvenile court, DCFS identified
evidence from father’s March 8, 2020 arrest indicating that father
had been engaged in drug sales from at least January 2020 to
March 2020. When deputies searched the family home after
arresting father, he told them the contents of and directed them
to the location of the backpack containing drugs and
paraphernalia for packaging the drugs for sale, as well as a
loaded gun capable of being fired.
       DCFS argues that this case is similar to In re Yolanda L.
(2017) 7 Cal.App.5th 987 (Yolanda L.). In Yolanda L., the father
of a four-year-old and a six-month-old was arrested as a result of
a “narcotics investigation by a multi-agency task force including
the Drug Enforcement Agency.” (Id. at p. 989.) Father was
pulled over and officers found three pounds of crystal




                                10
methamphetamine in father’s vehicle. (Id. at p. 990.) “Father
told [an officer] that there was a gun in a bag in a hall closet at
the family home.” (Ibid.) Officers found the loaded gun and
ammunition in a closet in the family home. (Ibid.)
       The Yolanda L. court pointed out that “section 300,
subdivision (b) dependency jurisdiction was based on two forms of
neglectful conduct by father: (1) storing a loaded handgun in a
location that was accessible to the children and (2) possessing the
three pounds of methamphetamine found in his car.” (Yolanda
L., supra, 7 Cal.App.5th at p. 994.) “Both forms of neglectful
conduct,” the court explained, “put the children at substantial
risk of suffering serious physical harm. And although the
conduct was discovered on September 29, 2015, there was
substantial evidence from which the juvenile court could infer
that the conduct was likely to recur and did not represent a
momentary lapse in judgment.” (Ibid.)
       The court in Yolanda L. rejected arguments similar to
those father makes here. There, father argued that the children
would not have been exposed to drugs that were found in father’s
truck. The court explained, to the contrary, that “it was
reasonable for the juvenile court to infer that father’s use of the
truck to engage in large scale drug trafficking exposed the
children to a risk of harm because they were sometimes in the
truck. Further, from the evidence that father stored a loaded gun
in an easily accessible location in the family home, and a police
dog ‘alerted’ to a couch in the living room, the juvenile court could
reasonably conclude that father’s drug trafficking activities did
not occur only in the truck, but sometimes in the family home.”
(Yolanda L., supra, 7 Cal.App.5th at p. 994.)




                                 11
       As to the loaded firearm, the court dismissed the father’s
argument summarily: “It takes little to persuade us that a young
child with access to a loaded gun is at substantial risk of serious
physical harm.” (Yolanda L., supra, 7 Cal.App.5th at pp. 994-
995.)
       In reply, father focuses exclusively on whether the children
would have access to the loaded firearm deputies found in the
family’s laundry room and largely ignores the Yolanda L. court’s
discussion of father’s drug trafficking. “Jurisdiction does not lay
without ready access to the gun,” father argues, citing In re C.V.
(2017) 15 Cal.App.5th 566, 572. In In re C.V., however, “the
shotgun found in a backpack wedged between the mattress and
the bedroom wall was not loaded. [And] the only child in the
household[ ] was three months old when the police found the gun.
Even an above-average three month old would be incapable of
reaching the backpack or opening it to find the unloaded gun.
Given his age, C.V. cannot be said to have had access to the
unloaded shotgun in the backpack.” (Ibid.)
       Father’s reliance on In re C.V. is misplaced. The youngest
of the four children in father’s care—Adrian—was just shy of two
years old when deputies found the loaded gun and bag full of
drugs in the family’s laundry room. The oldest child in the home
was 11. Although the two youngest children were too young at
the time to make meaningful statements to DCFS, the two older
children reported that they had access to the garage (and
therefore to the laundry room attached to it) and that they were
never told to stay out of the garage. The court may have
reasonably inferred that the children had access to the laundry
room, and that they could have accessed father’s loaded and
operable firearm. Like the court in Yolanda L., “[i]t takes little to




                                 12
persuade us that a young child with access to a loaded gun is at
substantial risk of serious physical harm.” (Yolanda L., supra, 7
Cal.App.5th at pp. 994-995.)
       Moreover, In re C.V. did not involve the added layer of
father’s drug business.
       Father argues here that his drug business was operated
from the garage and the children were not exposed to it. But
again, we disagree. As the juvenile court pointed out, this case
did not only involve drugs found in the family’s laundry room
(where the children may well have been exposed to them), but
father had them on his person when he was arrested. The
juvenile court could reasonably have concluded that the drugs
deputies found on father when he was arrested are not the only
drugs he ever had on his person outside of the garage and in a
context that, at the very least, implied the children were exposed
to father’s drug business.
       Father’s argument also emphasizes that DCFS “must be
specific about the magnitude of the potential harm [to the
children] and the likelihood of its occurrence.” Father’s argument
overstates the level of specificity with which DCFS must identify
the harm that may befall the children based on father’s choices.
We have explained that DCFS’s inability to predict precisely how
children will be harmed does not defeat jurisdiction; rather, it is
sufficient that father’s drug trafficking creates a substantial risk
of some serious physical harm to the children. (See In re Travis
C. (2017) 13 Cal.App.5th 1219, 1227.)
       Even if DCFS were required to operate at the level of
specificity father urges, it did so here. DCFS identified with
precise specificity the future harm in which father placed the




                                13
children. In its detention report, DCFS identified the following
risks to the children:
   • “The father . . . continued to place the children . . . at risk
       by knowingly storing an[ ] estimate of ½ pound of meth and
       ½ ounce of cocaine in his garage that was accessible to the
       children.
   • “Additionally, a loaded firearm was found inside a . . .
       backpack inside the garage.
   • “The amount of drugs and the amount of value of the drugs
       found . . . suggest that there is probability that this was not
       the first incident of father being involved in the possession of
       drugs.
   • “This places the children at further risk of physical harm if
       released to the care of father as there is no guaranty that
       the children will be safe while in the care of father.
   • “Furthermore, the children will be placed in danger as there
       could be a possibility of retaliation for the product that
       father lost as it was such a high amount of money that
       father no longer has in his possession.” (Italics added.)
       Father’s actions did not represent a momentary lapse of
judgment; his drug operation had been under surveillance for
weeks before he was arrested. Father’s responses to DCFS’s
inquiries during the pendency of its investigation minimized the
effect of his choices on the children in his care and failed to
provide any assurance that he both understood the significance of
his choices and would avoid repeating them in the future.
Furthermore, mother’s stated desire to reconcile with father—
even if she also voiced reservations—may have led the juvenile
court to the reasonable conclusion that, absent juvenile court




                                  14
intervention, the children may well continue to be exposed to the
risks inherent in father’s drug business.
       Our review of the record reveals evidence sufficient to
support the juvenile court’s conclusions that father’s actions
created a substantial risk that the children would suffer serious
physical harm. We do not view either the drug sales from the
family home or the presence of a loaded firearm in the family
home in isolation; we view them as part of the father’s drug
business enterprise. DCFS met its burden in the juvenile court of
identifying the risk of harm to the children. And the evidence
supports the juvenile court’s conclusion that the risk of future
harm continued to exist as of the date of the jurisdiction and
disposition hearing.

                         DISPOSITION
      The juvenile court’s orders are affirmed.
      NOT TO BE PUBLISHED


                                           CHANEY, J.

We concur:


             ROTHSCHILD, P. J.



             FEDERMAN, J.*

      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                15